DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-11, in the reply filed on 10/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "close-packed" in claim 2 is a relative term which renders the claim indefinite.  The term "close-packed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, it 
Claims 3 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation “wherein the raw material of the nanosphere is selected from the group consisting of” (emphasis added) on lines 1-2, however, there is insufficient antecedent basis for the limitation “the raw material” in the claim, and further, given that claim 3 depends upon claim 2 which recites that “the photonic crystal layer comprises a nanosphere layer formed by periodic arrangement of nanospheres” (emphasis added), in plural form and not in singular form as in claim 3, it is unclear whether the limitation of claim 3 refers to all of the nanospheres of the nanosphere layer or to just one of the nanospheres or to at least one (i.e. one or more) of the nanospheres but not necessarily all of the nanospheres.  Therefore, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Claims 7-11 do not remedy the above and hence are indefinite for the same reasons.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject  recites the limitation "the luster" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites that “the nanosphere has a PDI of less than 0.05”, however it is first noted that the abbreviation “PDI” is not defined by the claim nor the specification in a manner that one skilled in the art would be reasonably apprised of the scope of the claimed invention and could interpret the metes and bounds of the claim so as to understand how to avoid infringement, particularly given that the instant specification utilizes the abbreviation with both “polydispersivity index” (see Paragraphs 0042 and 0149 of the published application) and “polydispersity index” (see Paragraphs 0049 and 0155 of the published application.)  Further, given that claim 6 depends upon claim 2 which recites that “the photonic crystal layer comprises a nanosphere layer formed by periodic arrangement of nanospheres” (emphasis added), in plural form and not in singular form as in claim 6, it is unclear whether the limitation of claim 6 refers to all of the nanospheres of the nanosphere layer or to just one of the nanospheres or to at least one (i.e. one or more) of the nanospheres but not necessarily all of the nanospheres.  Therefore, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject the printing substrate is a porous substrate, a curved substrate or a low-surface energy material substrate, the porous substrate includes fiber paper, cloth, leather, wood or a substrate material having a rough and porous surface and capable of absorbing a photonic crystal emulsion, and the curved substrate includes a curved paper, plastic, glass, ceramic, leather, wood, metal or substrate material and a photonic crystal emulsion cannot be spread, assembled and cured on a surface of the substrate material to form the photonic crystal layer” in lines 1-7.  It is first noted that the terms “low-surface energy” and “rough and porous” are relative terms which render the claims indefinite.  The terms "low-surface energy" and “rough and porous” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, it is unclear as to how “low” the surface energy of the substrate would need to be or how rough or even how porous the substrate would need to be in order to be considered a “low-surface energy” material substrate or “a rough and porous surface” substrate material, respectively.  It is also noted that although the claim recites that the printing substrate is a porous substrate, a curved substrate or a low-surface energy material substrate, the claim further recites that the porous substrate “includes” various, alternative substrate materials and similarly, the curved substrate “includes” various, alternative substrate materials such that the “includes” limitation appears to extend the “is” limitation such that the recited porous or curved substrate may include materials other than those recited.  Further, although alternative expressions are permissive in the claims, they should be drafted in proper alternative format, i.e. “selected from A, B or C”, “one of A, B, and/or C", or in proper Markush 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US2004/0036814.)  Yamaguchi discloses a photonic crystal and method of producing a photonic crystal utilizing a donor substrate wherein a photonic crystal is formed by a plurality of elements having predetermined patterns on a donor substrate and then transferred to an acceptor substrate via an adhesive material supplied to the acceptor substrate such that the donor substrate reads upon the instantly claimed assembly substrate, the patterned photonic crystal reads upon the instantly claimed photonic crystal layer, the adhesive material coated on the acceptor substrate reads upon the instantly claimed transfer layer and the acceptor substrate reads upon the 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bermel (US2011/0002574.)  Bermel discloses an optical device having controlled non-linearity comprising a sacrificial substrate or handle substrate 70 for use as a platform for deposition of a photonic crystal layer or slab 40, an insulating layer 48 provided over the photonic crystal slab 40, a metallic layer 46 provided over the insulating layer 48 and a second substrate 72 (shown as 50 in Fig. 5E) attached by way of an epoxy adhesive layer 52 or other suitable layer, followed by removal of substrate 70 thereby leaving the photonic crystal slab provided on the surface of the insulating layer 48 supported by substrate 50 as shown in Figs. 5F-G (Paragraphs 0064-0069); wherein sacrificial substrate 70 reads upon the claimed “assembly substrate”, the photonic crystal slab 40 reads upon the claimed “photonic crystal layer”, epoxy layer 52 reads upon the claimed “transfer layer” and the second substrate 72/50 reads upon the claimed “printing substrate” of instant claim 1, thereby anticipating instant claim 1 (Entire document, particularly Abstract; Fig. 5; Paragraphs 0064-0069.)
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (WO2015/191141A2.)  Fox discloses methods for the shadow cast fabrication of micro or nanostructures utilizing an array of particles wherein the particle and deposition properties, such as particle size and gap between the particles, are parameter inputs or are generated by a computerized method (Entire document, particularly Abstract, Paragraphs 0007-0009.)  Fox discloses that metasurfaces have the potential to revolutionize photonics (Paragraph 0072) and that “[s]hadow sphere lithography can provide a general solution for the fabrication of periodic metasurfaces, in part, because (1) it can be used to generate closely-packed, periodic arrays of by anticipating instant claim 1.
With regards to instant claims 2-3, Fox clearly discloses that the monolayer of spheres may be formed from nanospheres in a close-packed structure as discussed above and also discloses that in embodiments, the spheres may be silica as noted above (see also Claim 20 and Paragraphs 0015 and 0154; or Claim 15 and Paragraph 0137, respectively), thereby anticipating instant claims 2 and 3.  
With regards to instant claim 4, given the particle diameters and wavelengths disclosed by Fox as discussed above, “the luster” of the particle arrays disclosed by Fox would fall within the broadly claimed range as recited in instant claim 4.
With regards to instant claim 6, Fox utilizes monodispersed spheres for forming the monolayer as shown in the figures, with one example utilizing commercially available monodispersed polystyrene spheres (Figures, Paragraph 0137), thus reading upon the broadly claimed “PDI of less than 0.05” if PDI is meant to refer to the polydispersity of the particle diameter.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiteman (US2010/0001509.)  Whiteman discloses a photonic crystal film or photonic crystal security device for use in many different applications, for example by attachment to objects of value such as security documents like banknotes, cheques, passports, certificates of authenticity and other documents of paper or polymer substrates for securing value or personal identity  by a periodic arrangement of nanospheres, and the nanosphere layer has a close-packed structure” as in instant claim 2, wherein the nanospheres can be formed from polymers such as polystyrene spheres of 200nm sphere size as in instant claim 3 (Entire document, particularly Paragraphs 0006-0017, 0033-0034, 0037, 0075, and 0081-0086.)  Whiteman discloses embodiments wherein the photonic crystal device or film is prefabricated on a carrier substrate, such as a polymeric carrier substrate, for example, polyethylene terephthalate (PET) or biaxially oriented polypropylene substrate (Paragraph 0079), and then transferred to the security document or substrate to be protected in a subsequent step (Paragraph 0044) via an adhesive layer, such as a pressure sensitive or hot melt adhesive, wherein the carrier may be removed or remain as part of the structure acting as an outer protective layer; with one embodiment comprising a structure including a carrier substrate, a release layer, the photonic crystal film, colored absorbing layer(s), and an adhesive layer applied either to the photonic crystal film or the surface of the secure document to which the device is to be applied, such as the surface of a security document formed from a paper or polymer substrate, particularly as shown in Figs. 13-14, with suitable adhesives being a pressure sensitive or hot melt adhesive (Paragraphs 0024-0025, 0044, 0059, 0079, 0129 and 0135; Figures, particularly Figs. 13-14); wherein the carrier substrate reads upon the claimed “assembly substrate” of instant claim 1 as well as instant claim 7; the release layer reads upon the “release layer between the assembly substrate and the photonic crystal layer” as in instant claim 10; the photonic crystal film reads upon the claimed “photonic crystal layer” of instant claim 1 as well as instant claims 2-3; the adhesive layer reads upon the claimed “transfer layer” of instant claim 1 as well as instant claim 9; and the document .  
With regards to instant claim 4, Whiteman discloses that the structural parameters of the photonic crystal can be selected to provide desired optical properties including to selectively reflect light in the visible or non-visible, including ultra-violet and infra-red, part of the spectrum, with a preferred particle size of the spheres in a range of 100-500nm in order for the crystal to reflect light in the visible region of the electromagnetic spectrum thereby anticipating the claimed wavelength range given that the visible region falls within the claimed range (Paragraphs 0021 and 0085.)
With regards to instant claim 6, Whiteman discloses that the spheres or nanoparticles of the photonic crystals may be uniformly sized (Paragraph 0006) while in other embodiments, the sphere size can be varied through the thickness of the film (Paragraph 0111), thus the embodiment utilizing uniformly sized nanoparticles reads upon the broadly claimed “PDI of less than 0.05” if PDI is meant to refer to the polydispersity of the particle diameter.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (KR20130056491A, hereinafter referred to as Jang ‘491, please refer to attached machine translation for below cited sections.)  Jang ‘491 discloses an electrochromic film that can be used not only as an electronic skin for controlling the surface color of a substrate or finished product but also as electronic paper such as for electronic books or advertising papers, and a method of manufacturing the film utilizing a capsulated photonic colloidal electrochromic material wherein the film includes a conductive transparent film 11 comprising a conductive coating layer such as ITO coated on at least one side of a resin base film such as PET or polypropylene film  by Jang ‘491 anticipates the claimed transfer film wherein the base film of the conductive transparent film 11 reads upon the broadly claimed “assembly substrate”, the photonic crystal layer 12 reads upon the claimed “photonic crystal layer”, the adhesive layer 13 reads upon the claimed “transfer layer”, and the release film 14 or target substrate or surface to which the electrochromic film/layer is to be applied reads upon the broadly claimed “printing substrate”.
With regards to instant claim 2, Jang ‘491 discloses that the capsule-type photonic crystal colloidal layer is formed from a regular arrangement of spatially repeating fine structures wherein a structure can be created that selectively reflects light of a particular wavelength and is manufactured by intimately self-packing of encapsulated colloidal particles or capsules, and given the content of particles with respect to total solids content of a photonic colloidal electrochromic composition used to form the photonic crystal colloidal layer as disclosed on page 3, the photonic crystal colloidal layer disclosed by Jang ‘491 comprises “a nanosphere layer formed by periodic arrangement of nanoparticles, and the nanosphere layer has a close-packed structure” as recited in instant claim 2 (Capsule Photonic crystal Colloidal Electrochromic 
With regards to instant claim 3, Jang ‘491 discloses that the colloidal particles or capsules can be formed from metal oxides such as titania, silica, and alumina, or polymer materials such as polystyrene thereby anticipating instant claim 3 (page 3, last two lines and page 4, lines 1-9.)
With regards to instant claim 4, Jang ‘491 discloses that a specific color or structural color is reflected by only a specific wavelength of external incident light and that the structural color changes according to the size, spacing and refractive index difference of the constituent microlattices of the photonic crystal such that a colloidal photonic crystal having the desired reflection color can be made, (Capsule Photonic crystal Colloidal Electrochromic particles section on pages 3-4), with examples utilizing commercially available full color encapsulated photonic colloidal particles ETX from Nanobrick Co. Ltd, and given that the wavelength of perceived colors or visible light falls within the broadly claimed range of instant claim 4, the teachings of Jang ‘491 read upon the broadly claimed “the luster” limitation, thereby anticipating instant claim 4.
With regards to instant claim 5, Jang ‘491 discloses that the photonic crystal colloidal electrochromic particles may be metal or metal oxide particles or charged particles comprising a coated particle including polymer particles coated with a material having a charge, thus a material having a different dielectric constant on the surface from the particle core material; and further that the encapsulated photonic colloidal electrochromic particle is formed by encapsulating the above photonic colloidal electrochromic particle into a plurality of capsules made of a light-transmitting insulating material such as polystyrene and thus the insulating encapsulating material has a different dielectric constant from the electrochromic particle 
With regards to instant claim 6, Jang ‘491 discloses examples utilizing commercially available electrically tunable photonic crystal material ETX from Nanobrick which inherently are monodispersed nanoparticles (as evidenced by attached ETX product information) reading upon the claimed “PDI of less than 0.05” if PDI is meant to refer to the polydispersity of the particle diameter.
With regards to instant claim 7, as noted above, the conductive transparent film 11 reads upon the claimed “assembly substrate” and given that Jang ‘491 clearly discloses that the conductive transparent film comprises a conductive coating layer such as ITO coated on at least one side of a resin base film such as PET or polypropylene film as noted above, with PET utilized in the examples, the invention disclosed by Jang ‘491 anticipates instant claim 7 (Examples.)
With regards to instant claim 8, in the case where the silicone release film 14 disclosed by Jang ‘491 is equated to the broadly claimed “printing substrate”, it is noted that the silicone release film reads upon the broadly claimed “a low-surface energy material substrate” and thus Jang ‘491 anticipates instant claim 8; or alternatively, where an electrode upon which the electrochromic film may be applied is equated to the broadly claimed “printing substrate”, Jang ‘491 discloses that the electrode may be a metal nonwoven fabric thereby reading upon the broadly claimed porous substrate that includes “cloth” (Formation of Electrode section on page 6), thereby also anticipating instant claim 8.
With regards to instant claim 9, Jang ‘491 discloses that the adhesive or adhesive layer may be formed from a silicone, acrylic, epoxy, or urethane adhesive, particularly a 
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (KR20130107075A by Jang ‘075 anticipates the claimed transfer film of instant claim 1 wherein the transparent insulating film 11 reads upon the broadly claimed “assembly substrate”, the photonic crystal layer 12 reads upon the claimed “photonic crystal layer”, the adhesive colored layer 13 reads upon the claimed “transfer layer”, and the release film 14 or adherend to which the magnetochromic film/layer is to be applied reads upon the broadly claimed “printing substrate”.
With regards to instant claim 2, Jang ‘075 discloses that the capsule-type photonic crystal colloidal layer is formed from a regular arrangement of spatially repeating fine structures wherein a structure can be created that selectively reflects light of a particular wavelength and is manufactured by intimately self-packing of encapsulated colloidal particles or capsules, and given the content of particles with respect to total solids content of a photonic colloidal magnetochromic composition used to form the photonic crystal colloidal layer as disclosed on page 3, the photonic crystal colloidal layer disclosed by Jang ‘075 comprises “a nanosphere layer formed by periodic arrangement of nanoparticles, and the nanosphere layer has a close-packed structure” as recited in instant claim 2 (Capsule type Photonic crystal Colloid Magnetochromic layer section on page 3, Capsule Photonic crystal Colloidal Magnetochromic particles section on pages 3-4; and Capsule Photonic crystal Colloid Magnetochromic layer formation section on page 5.)
With regards to instant claim 3, Jang ‘075 discloses that the colloidal particles or capsules can be formed from metal oxides such as titania, silica, and alumina, or polymer materials such as polystyrene thereby anticipating instant claim 3 (Capsule Photonic crystal Colloidal Magnetochromic particles section on pages 3-4, particularly page 4, lines 16-19.)
With regards to instant claim 4, Jang ‘075 discloses that a specific color or structural color is reflected by only a specific wavelength of external incident light and that the structural color changes according to the size, spacing and refractive index difference of the constituent microlattices of the photonic crystal such that a colloidal photonic crystal having the desired reflection color can be made, (Capsule Photonic crystal Colloidal Magnetochromic particles section on pages 3-4), with examples utilizing commercially available full color encapsulated photonic colloidal particles MTX from Nanobrick Co. Ltd, and given that the wavelength of 
With regards to instant claim 5, Jang ‘075 discloses that the photonic crystal colloidal magnetochromic particles may be metal or metal oxide particles or charged particles comprising a coated particle including polymer particles coated with a material having a charge, thus a material having a different dielectric constant on the surface from the particle core material; and further that the encapsulated photonic colloidal magnetochromic particle is formed by encapsulating the above photonic colloidal magnetochromic particle into a plurality of capsules made of a light-transmitting insulating material such as polystyrene and thus the insulating encapsulating material has a different dielectric constant from the electrochromic particle encapsulated therewith, thereby anticipating instant claim 5 (Capsule Photonic crystal Colloidal Magnetochromic particles section on pages 3-4.)
With regards to instant claim 6, Jang ‘075 discloses examples utilizing commercially available magnetically tunable photonic crystal material MTX from Nanobrick which inherently are monodispersed nanoparticles (as evidenced by attached MTX product information) reading upon the claimed “PDI of less than 0.05” if PDI is meant to refer to the polydispersity of the particle diameter.
With regards to instant claim 7, as noted above, the transparent insulating film 11 reads upon the claimed “assembly substrate” and given that Jang ‘075 clearly discloses PET, polypropylene and polyethylene as the transparent insulating film with examples utilizing PET, the invention disclosed by Jang ‘075 anticipates instant claim 7 (Transparent Insulation Film section on page 5, Examples.)
With regards to instant claim 8, in the case where the silicone release film 14 disclosed by Jang ‘075 is equated to the broadly claimed “printing substrate”, it is noted that the silicone release film reads upon the broadly claimed “a low-surface energy material substrate” and thus Jang ‘075 anticipates instant claim 8; or alternatively, the “documents, bags, electrical and electronic products, daily necessities, and beverages that need anti-counterfeiting” to which the color-variable magnetic skins can be applied via the adhesive taught by Jang ‘075 (Page 3, lines 5-8) read upon the broadly claimed list of substrates for the “printing substrate” in light of the lack of clarity as discussed above.
With regards to instant claim 9, Jang ‘075 discloses that the adhesive or adhesive color layer may be formed from a silicone, acrylic, epoxy, or urethane adhesive, particularly a (meth)acrylate adhesive formed from polymerizable (meth)acrylate compounds reading upon the broadly claimed UV resin precursor as recited in instant claim 9 and thus the teachings of Jang ‘075 anticipate instant claim 9 (Adhesive or adhesive layer section on pages 5-6.)
With regards to instant claim 10, Jang ‘075 also discloses that in one embodiment, at least one surface of the transparent insulating film 11 which is equated to the claimed assembly substrate is coated with a functional coating layer such as a photocurable coating layer, antistatic layer, antibacterial layer, anti-fingerprint layer and diffuse reflection functional layer and given that claim 10 does not require any specific “release” properties, any of the above coating layers applied to the inner surface of the transparent insulating film 11 between the “assembly substrate” and the photonic crystal layer would read upon the broadly claimed “release layer” (Layer Structure of Magnetochromic Film section on page 3.)  Further, Jang ‘075 also discloses another embodiment as shown in Fig. 2 including a film comprises a photonic colloidal magnetochromic layer 21 formed on one surface of a first release film that is not shown in Fig. 2, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang ‘075, as applied above to claims 1-9, and in further view of Lee (US2006/0280957) or Yoon (US2008/0311333) or Koyama (JP09052319A.)  The teachings of Jang ‘075 are discussed above and although the Examiner takes the position that the embodiment disclosed by Jang ‘075 as partially shown in Fig. 2 comprising a first release film that is not shown in Fig. 2 reads upon the assembly substrate and release layer of claim 10 given that the release film may be equated to a release “paper” having the silicone release layer thereon, the Examiner alternatively takes the position that it would have been obvious to one having ordinary skill in the art before the prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
In terms of instant claim 11, Lee or Yoon also teaches that the silicone release composition can be tailored to control the release properties, e.g. peeling force or peeling strength, thereof (Entire documents, particularly Examples); while Koyama specifically discloses that the maximum surface tension of the silicone release layer is 30-60dyne/cm, with examples at 36, 40 and 37 dyne/cm, reading upon the claimed range, wherein above 60dyne/cm, the adhesive strength between the protective release sheet and an adhesive layer to be protected is too strong and releasability is insufficient (Abstract, Paragraph 0012, Release Layer section on page 3.)  Jang ‘075 also discloses that the photonic colloidal magnetochromic layer has a thickness of 30-150 microns (claim 4) in one embodiment, or 0.1-10 microns in another embodiment (Capsule Photonic crystal colloid Magnetochromic layer formation section on page 5), reading upon .
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman, as applied above to claims 1-4 and 6-10, and in view of Rupaner (USPN 6,337,131) and in further view of Koyama.  The teachings of Whiteman are discussed in detail above.  With regards to instant claim 5, Whiteman discloses that the photonic crystal layer may be formed from an array of dielectric or polymer spheres of a first material provided in a matrix material of a second material having a different refractive index than the first material, wherein it would have been obvious to one having ordinary skill in the art to equate the matrix portion coated on the surface of the spheres to an outer coating or shell material encapsulating or coating an inner portion or “filling medium” constituted by the polymer spheres and given that prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (Entire document, particularly Paragraphs 0006-0007, 0033-0035, 0037, and 0084.)  Alternatively and/or additionally, Whiteman discloses that typical examples of the photonic crystal material for the invention include those described in Rupaner (Paragraph 0033) and that the photonic crystal layer can be formed from a coating composition (Paragraph 0037) comprising spheres and matrix as in Rupaner; wherein Rupaner specifically discloses core-shell particles comprising cores having a monodispersed size distribution, with a size within the range from 100 to 700nm and a polydispersity index (PDI) approaching zero or especially below 0.2, and of a material having a different refractive index from that of the shell material, and a film produced therefrom comprising the cores arrayed in a regular order in a matrix material formed from the shell material with examples comprising a core material that naturally has a different dielectric constant than the shell material (Entire document, particularly Abstract; Col. 3, lines 59-Col. 5, line 60; Examples.)  Thus, one having ordinary skill in the art would have been motivated to look to the teachings of Rupaner in producing the photonic crystal layer of the invention taught by Whiteman given that Whiteman specifically refers to the teachings thereon for the photonic crystal material and it would be prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 11, although Whiteman discloses that the carrier substrate upon which the photonic crystal layer is formed may be provided with a release layer, as noted 
Further, with regards to the surface tension coefficient, Koyama discloses a release film, particularly a protective film for an adhesive layer or as a carrier film for molding resin coatings, comprising a silicone release coating provided on a film substrate, particularly a biaxially stretched polyester film such as a PET film, similar to the carrier substrate and release layer disclosed by Whiteman; wherein Koyama specifically discloses that the maximum surface tension of the release film is 30-60 dyne/cm, with examples at 36, 40 and 37 dyne/cm, reading prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arsenault (US2009/0034051) discloses a tunable photonic crystal device utilizing a sacrificial substrate.  Horning (US2011/0242638) disclose photonic structures wherein a photonic structure may be transferred from a donor substrate to a receiving substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 7, 2021